Cole, J.
In this case a stay of proceedings was granted on *341the application of the Green Bay & Mississippi Canal Company. We are at a loss to determine why the stay was granted. The case against the canal company was stayed until this proceeding was determined, which we have held was no abuse of discretion under the circumstances. Now, upon the application of that company, this proceeding is stayed. No reason is shown for granting the stay, and certainly none occurs to our minds which justifies the order. The practice is anomalous, to get one action stayed until some other is determined, and then stay that other suit. This would seem to be equivalent to denying a party all remedy for an injury., No remarks are deemed necessary to point out the irregularity of this order. It was a plain abuse of discretion to grant it upon the application made.
The order must therefore be reversed, and the cause remanded for further proceedings according to law.
By the Gowrt. — So ordered.
EyaN, O. J., took no part.